Title: To George Washington from Clement Biddle, 28 May 1780
From: Biddle, Clement
To: Washington, George



Sir
Morristown May 28. 1780

The Opinion you are pleased to entertain of my past Service and my Capacity to be of further use, in Case of active Operations, does me the highest honour.
I should not have proposed to retire if the Situation of my Accounts had not required my Attention to settling them, but the prospect of such a happy Event as the receiving powerful Aid from France to Co operate with us, will make it necessary for those Officers who have acquired a knowledge of the resources of the Country to continue their services on this important Occasion and both duty and inclination prompt me to offer to continue in the Office which I filled, during such part of the Campaign as your Excellency may think it necessary.
I will set off for Philadelphia on tuesday Morning to attend the Orders of the Honle the board of Treasury & shall deliver the Letter you are pleased to write to them and so soon as they think my Services there can be dispensed with I shall immediately return to my Duty in the

Army. I am with the greatest respect Your Excellencys Most Obedt & very hle ser⟨vt⟩

Clement Biddle

